Citation Nr: 1740951	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-06 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to November 2002.  

This case comes to the Board of Veterans Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2016, the Board remanded the claim for further development.  Following the requested development, the RO confirmed and continued its denial of entitlement to service connection for obstructive sleep apnea.  Thereafter, the case was returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2015 remand, the Board directed the RO to have the Veteran examined by an appropriate medical professional to determine the nature and etiology of his obstructive sleep apnea.  In part, the examiner was to discuss the role, if any, that the Veteran's (then nonservice-connected) septal deviation could have had on his obstructive sleep.  

In November 2015, the RO granted service connection for the Veteran's residuals of a fractured right frontal sinus.  That disorder was rated by analogy to a septal deviation, and a noncompensable rating was assigned.  38 C.F.R. § 4.20, 4.97, Diagnostic Code 6502 (2016).  

In a March 1, 2012 treatment record, R. K. H., M.D., a board-certified otolaryngologist, had suggested that the Veteran's sleep apnea was related to his residuals of a frontal sinus fracture.  

From April through June 2016 the Veteran's claims file was reviewed by a VA examiner to determine whether service connection was warranted for obstructive sleep apnea on a direct or secondary basis.  However, the examiner did not specifically address whether the Veteran's obstructive sleep apnea had been aggravated by his service-connected residuals of a fractured right frontal sinus.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  

In light of the foregoing, the case is remanded to the Agency of Original Jurisdiction for the following action:

1.  Schedule the Veteran for a VA examination by a somnologist to determine the etiology of any sleep disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The Veteran's VBMS file, Virtual VA file, and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If obstructive sleep apnea is diagnosed, the examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that it is proximately due to or has been aggravated by the Veteran's service-connected residuals of a fractured frontal sinus.  In rendering his or her opinion, the examiner must address the March 1, 2012 suggestion of such a relationship by Dr. R. K. H. 

The VA examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to offer an opinion without resort to speculation, he or she must state why that is so.  

In determining aggravation, the examiner must state whether there has been any increase in the severity of the nonservice-connected sleep disorder that is proximately due to or the result of the service-connected residuals of a frontal sinus fracture and not due to the natural progress of sleep disorder.  

Temporary or intermittent flare-ups of sleep apnea are not sufficient to be considered aggravation, unless there is a chronic, identifiable increase in the underlying pathology.  

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  

In the event that the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2016). 

2.  Then after undertaking any other indicated development readjudicate the issue of entitlement to service connection for obstructive sleep apnea.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




